Citation Nr: 9927423	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-35 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an increased evaluation for peptic ulcer 
disease (PUD), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1941 to 
June 1942 and from November 1944 to December 1945.  He was a 
prisoner of war (POW) of the Japanese government from April 
1942 to June 1942.  

This appeal arose from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Manila, Philippines 
Regional Office (RO).  The RO denied the veteran's claim for 
an increased evaluation for PUD.  The veteran requested a 
hearing before the Board of Veterans' Appeals (Board), but 
withdrew the request in February 1999.  

The Board remanded the case to the RO in April 1999 for 
issuance of a supplemental statement of the case (SSOC).  The 
SSOC was issued and the case has been returned to the Board 
for appellate review.  


FINDING OF FACT

Peptic ulcer disease is productive of no more than moderate 
disability from persistent epigastric pain and mild anemia.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 20 percent for 
PUD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code 7305 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which in turn, is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155;  38 
C.F.R. Part 4 (1998).  

In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report, or if the report does not contain 
sufficient detail, the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1998).  See also 
38 C.F.R. § 4.1 (1998).  

According to a note following Diagnostic Code 7307 
(hypertrophic gastritis), atrophic gastritis is a 
complication of a number of diseases.  The underlying 
condition is to be evaluated.  

A duodenal ulcer is assigned a 10 percent evaluation for mild 
symptoms with brief episodes of recurring symptoms once or 
twice yearly.  The next higher evaluation of 20 percent is 
assigned for a moderate case with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration; or with continuous moderate manifestations.  A 
40 percent rating is assigned for a moderately severe case 
with symptoms that are less than severe but with impairment 
of health manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days in duration at 
least four or more times a year.  A severe case, which is 
rated 60 percent disabling, is manifested by pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena and weight loss 
productive of serious impairment of health. 38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1998).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.102, 4.3.  

Factual Background

It is noted that on the last VA examination prior to his 
current claim, in August 1994, the veteran weighed 120 
pounds.  He denied nausea, vomiting, recurrent hematemesis 
and melena.  He reported persistent intermittent abdominal 
pain.  Lab results apparently showed slight anemia.  




An esophagogastroduodenoscopy (EGD) was also performed.  The 
esophagus was perfectly normal.  The stomach mucosa was very 
atrophic but there was no evidence of ulcer.  The fundus of 
the stomach appeared normal as did the duodenum.  Lab blood 
testing in September 1994 showed low red blood cells (RBC), 
hemoglobin (HGB), hematocrit (HCT), and mean corpuscular 
hemoglobin concentration (MCHC).  

In a psychosocial interview in connection with another claim 
in October 1994, the veteran reported that he was still 
suffering from a "peptic ulcer."  He reported that he took 
Tagamet.  

In a general surgery clinic note from December 1994, the 
physician authoring the note stated that the veteran's POW 
experience undoubtedly accounted for his atrophic gastritis.  
He noted that the veteran would require close observation of 
his stomach for any cancer.  He felt that the veteran's 
rating should be at least 50 percent.  

In a record from July 1995, it was noted that the veteran had 
a history of black stools but he denied any current blood in 
the stool.  He did not want to have another EGD.  

In December 1995 the veteran filed a claim seeking an 
increased evaluation for his service connected "ulcer 
condition."  He asserted in the letter that his condition 
had worsened, and noted that he had been seen at a VA 
Outpatient Clinic (VAOPC) for treatment as recently as two 
months before.  The last rating decision was in September 
1994.  

A record from January 1996 noted that the veteran was having 
trouble sleeping.  He had atrophic gastritis and needed 
another EGD.  

In September 1996, the veteran underwent a VA general medical 
examination.  He had mild epigastric tenderness.  His weight 
was 120 pounds and this was his maximum weight in the last 
year.  The diagnosis was "epigastric pain, rule out ulcer 
(doubt)."  A gastrointestinal specialist examination was 
recommended.  Lab testing from November 1996 showed a low 
RBC, HGB, and HCT.  

A VA gastrointestinal examination was conducted in March 
1998.  The veteran's claims folder was reviewed.  The 
examiner noted the endoscopy results of October 1994.  
Treatment from 1991 for abdominal pain and tarry stools was 
also reviewed.  

The veteran reported intermittent epigastric abdominal pain 
during the day, and at times at night.  Current treatment 
included use of Tagamet and Maalox.  This medication 
reportedly provided partial improvement in symptoms.  The 
veteran stated that his pain was aggravated by spicy foods 
and alcohol.  

The veteran weighed 120 pounds.  He denied weight loss or 
gain, radiation of pain, nausea or vomiting, recent melena or 
hematochezia, and recurrent diarrhea.  He did report 
occasional constipation and an episode of diarrhea two days 
before for which he took Pepto Bismol with improvement.  

On examination the veteran was not in acute distress.  The 
abdomen was soft and nondistended.  There was mild epigastric 
distress upon palpation.  Bowel sounds were present.  The 
stool was brown and hemoccult was negative.  

The diagnosis was chronic epigastric abdominal pain, etiology 
unclear, and rule out PUD, gastritis.  Lab tests for anemia 
and an endoscopy were ordered.  A handwritten addition to the 
examination report indicates that lab tests showed "mild 
normochromic, normocytic anemia."  

The veteran was examined again in June 1998.  He reported 
persistent epigastric distress with a history of ulcers.  A 
review of systems was negative for dysphagia, hematochezia, 
diarrhea, change in bowel habits, and hemorrhoids.  The 
review was positive for hematemesis, melena, dyspepsia, gas, 
and abdominal pain.  


On examination, bowel sounds were active.  There was slight 
epigastric tenderness and no masses.  Digital rectum 
examination was within normal limits and guaiac negative.  An 
EGD was performed in May 1998.  A biopsy report of the antrum 
and body showed fundic oxyntic mucosa with mild chronic 
gastritis.  No Helicobacter pylori was identified.  

There was no antrum mucosis seen and there was no evidence of 
malignancy.  The finding was chronic gastritis, no ulcer.  In 
an addendum the endoscopy report was included.  There was 
inflammation in the bulb of the duodenum and the stomach 
antrum and body.  

Lab tests from July 1998 showed low RBC, HGB and HCT.  


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determines that his claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a);  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The veteran 
has claimed a worsening of his service connected PUD, and the 
Court has held that this is sufficient to well-ground a claim 
for entitlement to an increased evaluation.  

The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim.  VA examinations have been provided to the veteran and 
relevant treatment records identified by the veteran have 
been obtained. No further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  


The veteran's current residuals of PUD are essentially 
limited to persistent epigastric tenderness.  There is also 
some evidence of mild anemia on laboratory tests.  While the 
epigastric tenderness is described largely as mild or slight, 
the fact that the veteran has chronic day and occasional 
nighttime pain (with some flare-ups of symptoms) only 
partially relieved by Tagamet and Maalox, and given the 
evidence of mild anemia, the Board feels that the factual 
picture more nearly approximates continuous moderate 
manifestations rather than mild symptoms with recurrences 
only once or twice a year.  In reaching this conclusion, the 
Board resolves any doubt in favor of the veteran who was a 
POW during service.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

The Board notes that a treating VA physician wrote in a 
report in December 1994 that the veteran's symptomatology 
should be rated 50 percent disabling.  There was essentially 
no rationale given for this opinion (other than potentially 
that the veteran would need monitoring for development of 
cancer) and therefore it is deemed unpersuasive.  Far more 
persuasive are the VA examination reports of 1996 and 1998, 
which present a consistent picture of mild to moderate 
disability confirmed by clinical examination of the abdomen, 
blood and stool testing, and abdominal visualization studies.  

A rating higher than 20 percent is not supported by the 
evidence of record because the veteran has not shown 
moderately severe symptoms.  Historically there have been 
complaints of symptoms such as hematochezia (bloody stools) 
and melena (tarry stools) but there has not been any recent 
evidence of blood in the stool.  The veteran has shown mild 
anemia but not weight loss.  Since late 1994 the veteran's 
symptoms have been essentially confined to the previously 
described persistent epigastric pain.  The records of 
treatment present in the claims folder do not show recurrent 
incapacitating complaints of, or treatment for, bouts of 
symptoms averaging 10 days in duration at least four times 
per year, and the veteran has not claimed any such 
incapacitating bouts of symptoms in his relevant statements 
in support of his claim.  


Additional Matter

The Board notes that the RO provided the veteran with the 
criteria referable to extraschedular evaluations, and 
therefore considered the veteran for increased compensation 
under such criteria, although rating decisions and statements 
of the case do not show any specific analysis of the 
question.  

There has been no showing by the veteran of extraordinary or 
exceptional disability from the service-connected PUD beyond 
that contemplated by the rating schedule, such as frequent 
periods of hospitalization or marked interference with 
employment due to the peptic ulcer disease.  Therefore, there 
exists no basis upon which to refer the veteran's case to the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

Entitlement to an increased evaluation of 20 percent for PUD 
is granted, subject to the laws and regulations governing the 
payment of monetary awards.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

